UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53695 BHAKTI CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 27-0246151 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1560 Calais Drive Miami Beach, Florida 33141 (Address of principal executive offices) (Zip Code) (831) 325-4194 (Issuer’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at November 1, 2009 Common Stock, no par value per share 3,000,000 shares -1- BHAKTI CAPITAL CORP. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4. Controls and Procedures 12 Part II Other Information 14 Item6. Exhibits 14 Signatures 15 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements BHAKTI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS September 30, 2009 May 31, 2009 (Unaudited) (Audited) CURRENT ASSETS: Cash & equivalents $ 472 $ 3,000 Total Assets $ 472 $ 3,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 5,620 $ 2,570 Total Liabilities 5,620 2,570 SHAREHOLDERS' EQUITY Common stock (no par value, 100,000,000 shares authorized; 3,000,000 issued and outstanding) 3,000 3,000 Deficit accumulated during the development stage (8,148 ) (2,570 ) $ (5,148 ) $ 430 Total Liabilities and Shareholders' Equity $ 472 $ 3,000 -3- BHAKTI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Cumulative from May 26, 2009 (Inception) to September 30, 2009 For the three month period ended September 30, 2009 Revenue: $ - $ - Expenses: General and Administrative (4,575 ) (8,148 ) Net loss $ (4,575 ) $ (8,148 ) Basic and diluted net loss per share $ - $ - Weighted average number of shares used in calculating basic and diluted net loss per share 3,000,000 -4- BHAKTI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from May 26, 2009 (Inception) to September 30, 2009 For the three month period ended September 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,575 ) $ (8,148 ) Increase in accounts payable 4,150 5,620 Net cash used in operating activities (425 ) (2,528 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - 3,000 Net cash provided by financing activities - 3,000 NET INCREASE IN CASH & CASH EQUIVALENTS (425 ) 472 CASH & CASH EQUIVALENTS, BEGINNING BALANCE 897 - CASH & CASH EQUIVALENTS, ENDING BALANCE $ 472 $ 472 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION NONCASH INVESTING AND FINANCING TRANSACTIONS Taxes paid $ - $ - Interest paid $ - $ - -5- BHAKTI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2009 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period May 26, 2009 (Inception) through May 31, 2009 were filed on June 10, 2009 in the Form 10 Registration Statement with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended September 30, 2009 and the period May 26, 2009 (Inception) through September 30, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, 2009. Note 2 - Accounting Policies and Operations Organization Bhakti Capital Corp. (the “Company”), a development stage company, was incorporated in Florida on May 26, 2009.The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other type of business combination with a domestic or foreign business. At November 1, 2009, the Company had not yet commenced any formal business operations and all activity to date has related to the Company formation, capital stock issuance and professional fees with regard to filings with the Securities and Exchange Commission and identification of businesses. The Company’s fiscal year ends on December 31st. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
